Case 3:21-cr-00013-HES-JBT Document 2 Filed 02/18/21 Page 1of1PagelID 5

FILED IN OPEN COURT

UNITED STATES DISTRICT COURT 2-/¥: 2/
MIDDLE DISTRICT OF FLORIDA

CL
Seer eOn VEE pIVislon , ERK. U S DISTRICT COURT
IDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA =
rB
v. CASE NO. 3:21-cr- | 3 - HES-

ADAM AVERY HONEYCUTT

MOTION FOR CAPIAS
The United States of America, by Maria Chapa Lopez, United States
Attorney for the Middle District of Florida, moves this Court to issue a capias
for ADAM AVERY HONEYCUTT, against whom an indictment was
returned in the Jacksonville Division of the Middle District of Florida.
Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

By: arn Arr

LAURA COFER TAYLOR”
Assistant United States Attorney
USA No. 170

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310

E-mail: Laura.C.Taylor@usdoj.gov
